UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10–Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 333–110441 THE SHERIDAN GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 52–1659314 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11311 McCormick Road, Suite 260 Hunt Valley, Maryland 21031–1437 (Address of principal executive offices) (Zip Code) 410–785–7277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes oNo x There was 1 share of Common Stock outstanding as of May 13, 2013. The Sheridan Group, Inc. and Subsidiaries Quarterly Report For the Quarter Ended March 31, 2013 INDEX Page PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets at March 31, 2013 and December 31, 2012 (unaudited) 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II — OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURE 19 2 Index PART I — FINANCIAL INFORMATION Item 1.Financial Statements. THE SHERIDAN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $290,471 and $282,174, respectively Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangibles, net Goodwill Deferred financing costs, net Other assets Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued expenses Working capital facility - Income taxes payable Total current liabilities Notes payable and working capital facility Deferred income taxes and other liabilities Total liabilities Stockholder's Equity Common stock, $0.01 par value; 100 shares authorized; 1 share issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Index THE SHERIDAN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2013 and 2012 (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling and administrative expenses (Gain) loss on disposition of fixed assets ) Restructuring costs Amortization of intangibles Total operating expenses Operating income Other (income) expense: Interest expense Interest income ) ) Gain on repurchase of notes payable ) ) Other, net ) Total other expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Index THE SHERIDAN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2013 and 2012 (Unaudited) March 31, March 31, Cash flows provided by operating actvities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation Amortization of intangible assets Provision for doubtful accounts ) Stock-based compensation - Amortization of deferred financing costs and debt discount, included in interest expense Deferred income tax provision (benefit) ) Gain on repurchase of notes payable ) ) (Gain) loss on disposition of fixed assets ) Changes in operating assets and liabilities Accounts receivable ) ) Inventories ) Other current assets ) Refundable income taxes - Other assets ) Accounts payable ) ) Accrued expenses Income taxes payable ) - Other liabilities ) ) Net cash provided by operating activities Cash flows used in investing activities: Purchases of property, plant and equipment ) ) Interest capitalized in connection with purchases of property, plant and equipment ) - Proceeds from sale of fixed assets, net of disposal costs ) Net cash used in investing activities ) ) Cash flows used in financing activities: Borrowing of working capital facility Repayment of working capital facility ) ) Repayment of long-term debt ) ) Payment of deferred financing costs in connection with working capital facility ) - Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities Asset additions in accounts payable $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Index THE SHERIDAN GROUP, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Company Information and Significant Accounting Policies The accompanying unaudited financial statements of The Sheridan Group, Inc. and Subsidiaries (together, the “Company”) have been prepared by us pursuant to the rules of the Securities and Exchange Commission (the “SEC”). In our opinion, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to present fairly, in all material respects, our financial position as of March 31, 2013 and our results of operations and our cash flows for the three month periods ended March 31, 2013 and 2012. All such adjustments are deemed to be of a normal and recurring nature and all material intercompany balances and transactions have been eliminated. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and the notes thereto of The Sheridan Group, Inc. and Subsidiaries included in our Annual Report on Form 10-K for the year ended December 31, 2012. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the full fiscal year. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain previously reported amounts have been reclassified to conform to the current year presentation. New Accounting Standards In December 2011, the Financial Accounting Standards Board (“FASB”) issued amended guidance related to the Balance Sheet (Disclosures about Offsetting Assets and Liabilities). This amendment requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. The amendment should be applied retrospectively. The adoption of this guidance did not have an impact on our consolidated financial statements. In February 2013, the FASB issued an accounting standards update that amends accounting guidance to require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amounts reclassified are required to be reclassified to net income in their entirety in the same reporting period. The amendments in this accounting standards update are effective prospectively for reporting periods beginning after December 15, 2012, with early adoption permitted. The adoption of this accounting standards update did not have an impact on our consolidated financial statements. 2. Inventory Components of net inventories at March 31, 2013 and December 31, 2012 were as follows: March 31, December 31, Work-in-process $ $ Raw materials (principally paper) Excess of current cost over LIFO inventory value ) ) Total $ $ 6 Index 3. Notes Payable and Working Capital Facility On April 15, 2011, we completed a private debt offering of senior secured notes totaling $150.0 million in aggregate principal amount (the “2011 Notes”).The 2011 Notes, which were issued by The Sheridan Group, Inc. under an indenture (the “Indenture”), will mature on April 15, 2014 and bear interest payable in cash in arrears at the fixed interest rate of 12.5% per year. Interest on the 2011 Notes is payable semi-annually on April 15 and October 15 of each year, commencing on October 15, 2011. Proceeds of the offering of $141.0 million, net of discount, together with cash on hand and borrowings under our working capital facility, were used to repurchase all of our 10.25% senior secured notes that were due to mature on August 15, 2011 (the “2003 and 2004 Notes”) and to pay approximately $6.5 million in professional fees and expenses incurred in connection with the issuance of the 2011 Notes. These fees and expenses were capitalized as deferred financing costs and will be amortized to interest expense using the effective interest rate method over the term of the 2011 Notes. We recognized a loss on the repurchase of the 2003 and 2004 Notes of approximately $1.2 million as a result of the tender offer premium paid, the professional fees incurred and the write-off of unamortized financing costs. During 2011, we repurchased in the open market 2011 Notes with a face value of $8.2 million for $7.1 million, which included $0.1 million of accrued interest. Deferred financing costs and unamortized debt discount attributable to these notes totaled $0.7 million. As a result of the repurchases, we recognized a net gain of $0.5 million. On November 23, 2011, we sold the Ashburn, Virginia facility. Per the terms of the Indenture, on December 16, 2011, we used the net proceeds from this sale of $3.9 million to repurchase 2011 Notes at 100% of their face value plus $0.1 million of accrued interest. We recognized a loss on the repurchase of $0.3 million as the result of the write-off of deferred financing costs and unamortized debt discount. During 2012, we repurchased in the open market 2011 Notes with a face value of $12.1 million for $10.5 million, which included $0.4 million of accrued interest. Deferred financing costs and unamortized debt discount attributable to these notes totaled $0.8 million. As a result of the repurchases, we recognized a net gain of $1.2 million. During the first quarter of 2013, we repurchased in the open market 2011 Notes with a face value of $6.6 million for $5.9 million, which included $0.2 million of accrued interest. Deferred financing costs and unamortized debt discount attributable to these notes totaled $0.3 million. As a result of the repurchases, we recognized a net gain of $0.7 million. The carrying value of the 2011 Notes was $116.4 million as of March 31, 2013. On April 15, 2011, we entered into an agreement to amend and restate our working capital facility, which, as a result of an amendment entered into on January 15, 2013, now has a scheduled maturity of January 14, 2014. Terms of the amended and restated working capital facility allow for revolving debt of up to $15.0 million until October 15, 2013 and up to $10.0 million thereafter until maturity, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. The interest rate on borrowings under the working capital facility is the base rate plus a margin of 3.25%. The base rate is a fluctuating rate equal to the highest of (a) the Federal Funds Rate plus 0.50%, (b) the bank’s prime rate, and (c) the specified LIBOR rate plus 1.00%. At our option, we can elect for borrowings to bear interest for specified periods at the specified LIBOR rate in effect for such periods plus a margin of 4.25%. We have agreed to pay an annual commitment fee on the unused portion of the working capital facility at a rate of 0.75% and an annual fee of 4.25% on all letters of credit outstanding. In addition, we paid an upfront fee of $0.3 million at closing and approximately $0.4 million of professional fees, which were capitalized as deferred financing costs and will be amortized to interest expense on a straight-line basis over the term of the working capital facility. As of March 31, 2013, we had $4.2 million outstanding under the working capital facility, $1.3 million in letters of credit outstanding and unused amounts available of $9.5 million. The Indenture and the working capital facility require us to maintain certain minimum Consolidated EBITDA (as defined in the underlying agreements) levels for any period of four consecutive fiscal quarters, taken as one accounting period, and prohibits us from making capital expenditures in amounts exceeding certain thresholds for each fiscal year. In addition, the Indenture and the working capital facility contain affirmative and negative covenants, representations and warranties, borrowing conditions, events of default and remedies for the holders and lenders. We have complied with all of the restrictive covenants as of March 31, 2013. Based on our current level of operations, we believe that our cash flow from operations, available cash and available borrowings under our working capital facility will be adequate to meet our future short-term liquidity needs. We anticipate that we will be able to replace the current facility prior to its termination, but we cannot assure you that we will be able to do so. We do not have sufficient funds, nor do we anticipate generating sufficient funds from operations, to repay the 2011 Notes. We intend to refinance these notes prior to their maturity but we cannot assure you that we will be able to do so. Our future operating performance and ability to extend or refinance our indebtedness will be dependent on future economic conditions and financial, business and other factors that may be beyond our control. 7 Index 4. Accrued Expenses Accrued expenses as of March 31, 2013 and December 31, 2012 consisted of the following: March 31, December 31, Payroll and related expenses $ $ Accrued interest Customer prepayments Self-insured health and workers' compensation accrual Other Total $ $ 5. Business Segments We are a specialty printer offering a full range of printing and value-added support services for the journal, catalog, magazine and book markets. We operate in three business segments: “Publications,” “Specialty Catalogs” and “Books.” The Publications segment is focused on the production of short-run journals, medium-run journals and specialty magazines and is comprised of the assets and operations of The Sheridan Press, Dartmouth Printing and Dartmouth Journal Services. The Specialty Catalogs segment, which is comprised of the assets and operations of The Dingley Press, is focused on catalog merchants that require run lengths between 50,000 and 8,500,000 copies. Our Books segment is focused on the production of short-run books and is comprised of the assets and operations of Sheridan Books. The accounting policies of the operating segments are the same as those described in Note 2 “Summary of Significant Accounting Policies” in the consolidated financial statements in our most recent Annual Report on Form 10-K for the year ended December 31, 2012. The results of each segment include certain allocations for general, administrative and other shared costs. However, certain costs, such as corporate depreciation, technology development costs, corporate restructuring costs and certain professional fees are not allocated to the segments and are shown as Corporate in the table below. Our customer base resides in the continental United States, and our manufacturing, warehouse and office facilities are located throughout the East Coast and Midwest. We had no customer that accounted for 10.0% or more of our net sales for the three month periods ended March 31, 2013 and 2012. The following table provides segment information as of March 31, 2013 and 2012 and for the three month periods then ended: Three months ended March 31, (in thousands) Net sales Publications $ $ Specialty catalogs Books Intersegment sales elimination ) ) Consolidated total $ $ Operating income Publications $ $ Specialty catalogs (7
